The defendant acquired a valid lien on the property by his attachment in the suit of Austin against Fifield. This was not lost by his taking a receipt and allowing the property to go into possession of the debtor. By virtue of the attachment, the officer could at any time take the property from either the receiptor or the debtor. As between the debtor and the officer, the attachment was still in force. "The special property acquired by the officer under his attachment remained and he could assert it at any time, unless the rights of third parties had intervened." Buzzell v. Hardy,58 N.H. 331, 332. The rights of third parties with notice that the attachment was still subsisting are no greater than those of the debtor. Whitney v. Farwell, 10 N.H. 9; Young v. Walker, 12 N.H. 502, 508; Carpenter v. Cummings, 40 N.H. 158, 170; Houston v. Blake, 43 N.H. 115; Treadwell v. Brown, 43 N.H. 290; Cooper v. Newman, 45 N.H. 339; Buzzell v. Hardy, supra.
The plaintiff not only had full knowledge of the existence of the attachment, but all the rights he had under the mortgage to the property in question were in express terms made subject to the attachment.
The attachment was valid against the plaintiff, and the defendant was justified in selling the property on the execution.
Judgment for the defendant.
All concurred. *Page 156